Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 1 of 19




           EXHIBIT 1
                                                                                                                                   I
                        AMENDED SUMMONS      •
                     Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 2 ofIllllll19lllll lllll lllll lllll lllll lll/1111/1111/ IIII



                                    (CITACION JUDICIAL)
                                                                                                                              I
                                                                                                                         FOR (;OURT USE ONLY
                                                                                                                     (SOLO PARA USO OE LA CORTE)
                                                                                                                                                   20939722
                                                                                                                                                       ~UM-1UU




NOTICE TO DEFENDANT:
(AV/SO AL DEMANDADO):
TICKETMASTER LLC, and DOES 1-10, inclusive,

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
MAHMOUD AMERI, and ERIN OUBORG, each individually and on
behalf of all others similarly situated,
 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 3 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at t is court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if yo want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more informati n at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/se/fhe/p), your county law library, or the courthouse nearest you. If you c nnot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you ay want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal service program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Onlin Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a stat tory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the curt will dismiss the case.
 ;AV/SO! Lo han demandado. Si no responde dentro de 30 d/as, la corte puede decidir en su contra sin escuchar su ver. Ion. Lea la informacion a
 continuacion.
    Tiene 30 DIAS DE CALENDAR/0 despues de que le entreguen esta citacion y papeles legates para presentar una re puesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una /lamada telefonica no lo protegen. Su respues a por escrito tiene que estar
 en formato legal correcto sf desea que procesen su caso en la corte. Es posible que haya un formulario que usted pued usar para su respuesta.
 Puede encontrar estos formularios de la corte y mas informacion en el Centro de Ayuda de las Cortes de California              .sucorte.ca.gov), en la
 bibfioteca de /eyes de su condado o en la carte que le quede mas cerca. Si no puede pagar la cuota de presentacion, pi a al secretario de la carte
 que le de un formulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso po incumplimiento y la carte le
 podra quitar su sue/do, dinero y bienes sin mas advertencia.
   Hay otros requisitos legales. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, uede 1/amar a un servicio de
 remision a abogados. Si no puede pagar a un abogado, es posible que cump/a con los requisitos para obtener servicios egales gratuitos de un
 programa de Servicios legales sin fines de /ucro. Puede encontrar estos grupos sin fines de /ucro en el sitio web de Cali~ rnia Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en ontacto con la corte o el
 colegio de abogados locales. AVISO: Por fey, la carte tiene derecho a rec/amar las cuotas y los costos exentos por imp er un gravamen sobre
 cualquier recuperacion de $10,000 6 mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un cas de derecho civil. Tiene que
 pagar el gravamen de la carte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                   CASE NUMBER:
                                                                                                        /Nllmero de/ Caso):
(El nombre y direcci6n de la corte es):      ALAMEDA SUPERIOR COURT
                                             1225 Fallon Street
                                             Oakland, California 94612
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el numero de telefono de/ abogado de/ demandante, o de/ demandante que no tie e abogado, es):
 Hallie Von Rock, Aiman-Smith & Marcy, 7677 Oakport St., Ste. 1150, Oakland, CA 94 21 510/817-2711

DATE:                  APR 11 2019                        ChadFinke                                                                                      , Deputy
(Fecha)                                                                                                                                                   (Adjunto)




                                      3.        on behalf of (specify):
                                           under:         CCP 416.10 (corporation)                        D        CCP 416 60 (minor)
                                                    D     CCP 416.20 (defunct corporation)                D        CCP 416 70 (conservatee)
                                                    D     CCP 416.40 (association or partnership)         D        CCP 416 90 (authorized person)
                                                 D other (specify):
                                      4.        by personal delivery on (date):
                                                                                                                                                            Pa e 1 of 1
 Form Adopted for Mandatory Use                                       SUMMONS                                                     Code of Civil Procedure §§ 412.20, 465
   Judicial Council of California                                                                                                                   www.courtinto.ca.gov
   SUM-100 (Rev. July 1, 2009]
\   .
                   Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 3 of 19


    ~

        '\ 1 A I M A N - S M I T H                         MARCY
              PAOFeSSIONAL      CORPORATION

          2

          3
          4

          5
          6
          7
          8
          9

         10   Attorneys for Plaintiffs
         11
                                           IN THE SUPERIOR COURT OF CALIFORNI
         12
                                              IN AND FOR THE COUNTY OF ALAMEDA
         13

         14   MAHMOUD AMERl, and ERIN                            Case No.: RG18922688
         15
              OUBORG, each individually and on·
              behalf ofall others similarly situated,
                                                             ~   FIRST AMENDED CLA SACTION
         16
         17            v.
                                Plaintiffs,                  l
                                                             )
                                                             )
                                                                 COMPLAINT FOR:

                                                                 1. Per se Violation of the Cartwright Act
                                                                    (Business and Professi ns Code § 16720,
         18
         19
         20
              TICKETMASTER LLC, and DOES 1-
              10, inclusive,
                                Defendants.
                                                             l
                                                             )
                                                                    et seq.)
                                                                 2. Violation of the Car right Act Under the
                                                                     Rule of Reason
                                                                    (Business and Profess ons Code § 16720,
                                                                    et seq.)
         21
                                                                 3. Violation of Californi Penal Code § 496
         22
                                                               4. Unfair Business Prac ·ces
         23                                                       (Business and Profess ons Code § 17200,
                                                             )    et seq.)
         24                                                  )                                   .
                                                                 5. Injunction (Business nd ·Professions
         25
         26                                                  l      Code§ 17200, et seq.)

                                                                 CLASS ACTION
         27
         28
                                                             l   ·DEMANJ;> FOR JURY RIAL


              .First Amended Class Action Complaint
               Ameri, et al. v. Ticketmaster LLC, et al.                   Case No. RG1892 688
 1
                                     •
          Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 4 of 19



               Mahmoud Ameri ("Plaintiff Ameri") and Erin Ouborg ("Plaintif ' or "Plaintiff
 2 Ouborg") are informed and believe and thereupon allege the following:
 3   I.        INTRODUCTION
 4             1.        This is a class action seeking redress for violations of Cal· omia law by
 5 defendant Ticketmaster LLC ("Ticketmaster" or "Defendant"). Ticke                  aster systematically
 6 orchestrates and facilitates the bulk sales of tickets on its website to pro essional resellers and
 7   the immediate resale of these same tickets, at inflated prices, on Ticket aster's secondary
 8 exchanges. By doing so, Ticketrnaster receives double commissions fo each ticket - first on
 9 the sale of tickets to resellers, and then on the resale of the same tickets on secondary
10   exchanges.
11             2.        To obtain these double commissions, Ticketmaster provi es sophisticated,
12   proprietary computer programs to resellers that allow the automated p rchase and resale of
13   tickets in massive quantities. Working in tandem, Ticketmaster and p rticipating resellers
14   artificially inflate ticket prices for millions of consumers and leverage icketmaster's
15   dominance of the primary ticket market to suppress and prevent comp titian in the secondary
16   market.
17             3.        By engaging in this conduct, Ticketmaster violates Cali omia law, including the
18   Cartwright Act (Business and Professions Code§ 16720), California enal Code§ 496, and
19   California's Unfair Competition Law (Business and Professions Cod § 17200, et seq.).
20             4.        Plaintiff brings this action, individually and as a class a tion under California
21   Code of Civil Procedure § 382. The claims asserted herein are broug t by Plaintiff in her
22   capacity as class action representative on behalf of all similarly situa d persons (the "Class").
23             5.        The Class consists of all persons with California addre ses who, during the Class
24   Period, purchased tickets on a Ticketmaster secondary ticket exchan e that were first offered
25   by and/or through Ticketmaster.
26             6.        The Class Period is designated as the period from 4 ye rs prior to the filing of
27   this action through the trial date.
28             7.        Plaintiff and the Class have been injured by Ticketma er's conduct as alleged

     First Amended Class Action Complaint
     Ameri, et al. v. Ticketmaster LLC, et al.
     Page 1
            Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 5 of 19



 1   herein and seek damages, injunctive relief, penalties, interest, attorney's fees, and costs, all
 2   under California law.
 3             8.        All violations of law described herein have been ongoing or at least four years,
                                                '
 4 are continuing at present, and will continue unless and until enjoined by this Court.
                                                               i
 5             9.        Ticketmaster knowingly and intentionally engaged in the onduct complained of
 6 herein and acted as alleged herein in willful and knowing violation of e law.
 7   II.       PARTIES
 8             10.       Defendant Ticketmaster LLC is a Limited Liability Company incorporated in
 9 Virginia with its headquarters and principal'place of business in Beverl Hills, California.
                                                           '
10             11.       Plaintiff Ameri is an individual and a resident of Alamed County, California.
11   On June 16, 2017, while physically located in Fremont, California, Plai tiff Ameri used
12   Ticketmaster's ticketing website to purchas¢ tickets to the Internationa Champions Cup soccer
                                                       t

13   match between Real Madrid and Manchester
                                           l
                                              United, to be held the foll wing month in Santa
14   Clara. Mr Ameri paid a total of $292.75 for those tickets, inclusive of ees and taxes.
                                                       J

15             12.       Plaintiff Ouborg is an individual and resident of Alamed County, California. On
                                                       I
16   January 16, 2019, Plaintiff Ouborg used T(cketmaster's ticketing webs te to purchase
17   Ticketmaster verified resale tickets to the Golden State Warriors bask ball game that took
18 place at the Oracle Arena on February 10, 2019 in Oakland California. Plaintiff Ouborg paid
19   $214.36 for those tickets, inclusive of $15.18 per ticket in service fees
20             13.       Plaintiff is ignorant of the true names or capacities of de endants named herein as
21   Does 1 through 10, inclusive, and therefore sues these defendants by ese fictitious names.
22   When the names and capacities of these defendants are ascertained, P intiff will amend this
23   complaint accordingly. Each of the defendants named herein or desig ated as a Doe is liable
24   or in some manner legally responsible for the events alleged herein.
25   III.      JURISDICTION AND VENUE
26             14.       This Court has subject matter jurisdiction of this action   der California Code of
27   Civil Procedure§ 410.10 and the California Constitution, Article VI,§ 10. This Court, and not
28   the United States District Court, has subject matter jurisdiction ofthi class action because

     First Amended Class Action Complaint
     Ameri, et al. v. Ticketmaster LLC, et al.
     Page 2
           Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 6 of 19



 1   Ticketmaster's corporate headquarters are located in California, and Tic etmaster is therefore
 2   citizen of California, as defined by 28 U.S.C. § 1332(c)(l). Plaintiff's c aims fall within 28
 3 U.S.C. §§ 1332(d)(4)(A) and (B), exceptions to the Class Action Fairne s Act, because two-
 4 thirds or more of the members of the Plaintiff Class are citizens of the Sate of California,
 5 Ticketmaster is a citizen of California, the injuries complained of in this action occurred in
 6 California, and no other class action in California asserting the same fac al allegations has
 7   been filed against Ticketmaster in the preceding three years.
 8             15.       This Court has specific and general personal jurisdiction o er Ticketmaster
 9   because Ticketmaster is a citizen of California, has significant contacts ith California by
10 virtue of its extensive business operations in California, and has purpose lly availed itself of
11   the privileges and immunities of conducting business in California; and ecause Ticketmaster's
12 affiliations with the State of California are sufficiently continuous and sy tematic to render
13   Ticketmaster essentially at home in this state in that Ticketmaster has its rincipal place of
14   business in California.
15             16.       Venue is proper in the County of Alameda pursuant to Cali omia Code of Civil
16 Procedure§§ 395 and 395.5 because a substantial portion of the acts or o issions giving rise
17 to the liability alleged herein occurred in the County of Alameda.
18   IV.       GENERAL ALLEGATIONS
19             17.       Tickets to live events such as concerts and sporting activiti    are generally sold
20   in two markets: the primary market, wherein tickets are initially sold to c nsumers, and the
21   secondary market, wherein tickets originally purchased in the primary m ket are resold,
22   usually for higher prices.
23             18.       Ticketmaster sells tickets primarily through its website, Tic etmaster.com. With
24   a market share of more than 80 percent, Ticketmaster dominates the prim               market for tickets.
25   Persons who purchase tickets in the primary market and resell those ticke
26   market have traditionally been called "scalpers." Historically, scalpers ha e frequently
27   operated by rather primitive means. An individual scalper might, for exa ple, purchase a
28   handful of tickets to a concert, then stand outside the concert to sell the tic ets to individual

     First Amended Class Action Complaint
     Ameri, et al. v. Ticketmaster LLC, et al.                      Case No. RG18922688
     Pagel
                                     •
           Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 7 of 19



 1 concert goers. In recent years, however, the scalping industry has beco e increasingly
 2 sophisticated, with resellers, for example, using soffyvare applications c lied "bots" that
 3 purchase tickets in bulk by automated means. These tickets are then res ld on the internet.
 4 This process drives up the price of tickets, making live events more exp nsive for consumers.
 5             19.       Publicly, Ticketmaster vehemently denounces scalpers as armful to consumers
 6 and purports to prohibit bulk purchases and the use of bots. In reality, h wever, Ticketmaster
 7   actively solicits bulk purchases from large resellers, partners with these esellers, enters into
 8 agreements and contracts with these resellers, provides computer progr               s and support for the
 9 automated resale of tickets at inflated prices, and reaps tremendous profi s from these
10 practices. Ticketmaster allows and encourages professional resellers to se fake identities and
11   automated technologies - some of which are purportedly banned by Tic etmaster's terms of
12   service -to buy tickets in bulk from Ticketmaster.com for immediate re ale on Ticketmaster's
13   website. This process is facilitated by "TradeDesk," a computerized sys em secretly created b
14 Ticketmaster for professional scalpers. TradeDesk enables scalpers to i stantaneously resell
15   tickets on Ticketmaster's website, with Ticketmaster colleting a fee for oth sales. The
16   existence ofTradeDesk is not disclosed to consumers, nor is Ticketmast r's coordinated
17. activity with large-scale, professional resellers.
18             20.       By its seamless coordination with large resellers and its do ination of the
19 primary ticket market, Ticketmaster suppresses and prevents competitio from other
20 participants in the secondary ticket market, artificially manipulates suppl and demand,
21   leverages its position in the primary market to extend itself into the seco dary market, and
22   increases the prices of tickets for consumers on a massive scale. This co duct unreasonably
23   restrains trade in the market for tickets in California by artificially remo ·ng tickets from the
24 primary market for sale at higher prices on the secondary market, thus d ying consumers
25   access to tickets in the primary market and requiring their purchase at in ated prices in the
26   secondary market. By engaging in this anticompetitive conduct, Ticket aster has generated
27   billions of dollars of revenue for itself at the expense of consumers. Tic etmaster protects this
28   revenue and its anticompetitive position by selectively enforcing its proh bition on automated

     First Amended Class Action Complaint
     Ameri, et al. v. Ticketmaster LLC, et al.                     Case No. RG1892268
     Page4
                                     •
           Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 8 of 19

                                                                            •
 1 technologies and fake accounts against resellers who do not participate i its scheme and who
 2 sell tickets on secondary exchanges not controlled by Ticketmaster. Mo eover, Ticketmaster
 3 uses its monopoly power in the primary ticket market to improperly exc ude competition in the
 4   secondary market by contracts with ticket suppliers and venues that reg ire purchasers in the
 5 primary to use only Ticketmaster exchanges for resale.
 6             21.       Plaintiff has been injured in fact and has lost money and p operty as a result of
 7 Ticketmaster's practices, and brings her claim for public injunctive reli to prevent further
 8 harm to the public at large, which continues to face and suffer harm as a result of
 9 Ticketmaster's widespread unlawful activity. Plaintiff seeks prelimin                  and permanent
10   injunctions to prohibit the Ticketmaster's ongoing unlawful acts, which hreaten future
11   deception of, and injury to, the public.
12             22.       Plaintiffs claims are timely, and, additionally, facts indic ting that Ticketmaster
13   was engaging in the misconduct alleged herein were actively concealed y Ticketmaster.
14   V.        CLASS ACTION ALLEGATIONS
15             23.       This class action is brought on behalf of: All persons with California addresses
16 who, during the Class Period, purchased tickets on a Ticketmaster·seco dary ticket exchange
17 that were first offered by and/or through Ticketmaster.
18        · 24.          The claims alleged herein may properly be maintained as class action pursuant
19 to California Code of Civil Procedure§ 382 because there is a well-defi ed community of
20   interest among ascertainable class members with regard to the claims as erted in this action.
21             25.       The total number of members of the Class is believed to b in excess of 50,000
22   persons. Accordingly, joinder of all members of the Class would be im ractical.
23             26.       Questions of law and fact common to Plaintiff and the Cl s predominate over
24   questions of law and fact affecting only individual members of the Clas . These common
25   questions of law and fact include, but are not limited to, the following:
26                       (a)       Whether Ticketmaster facilitates and participates i
27                                 purchase and resale of tickets by resellers to increa e the price of tickets;
28                       (b)       Whether Ticketmaster prevents competition in the econdary ticket marke

     First Amended Class Action Complaint
     Ameri, et al. v. Ticketmaster LLC, et al.
     Page5
 1
                                    •
           Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 9 of 19

                                                                            •
                                   by exploiting its monopoly position in the primary icket market;
 2                       (c)       Whether, by engaging in the conduct alleged herei , Ticketmaster makes
 3                                 and enters into agreements to unite interests to affe It the price of tickets
 4                                 sold in the secondary market;
 5                       (d)       Whether Ticketmaster' s actions as described herein constitute receipt of
 6                                 stolen property in violation of California Penal Cod section 496;
                                                                                                         •
 7                       (e)       Whether Ticketmaster' s actions as described herein constitute violations
 8                                 of California Business and Professions Code § 172 0, et seq.;
 9                       (f)       The proper formula for calculating damages and res itution owed to
10                                 Plaintiff and Class Members;
11                       (g)       Whether Ticketmaster will, unless enjoined, contin e the practices alleged
12                                 herein; and
13                       (h)       The terms and conditions of the injunction to be iss ed against .
14                                 Ticketmaster.
15             27.       The identities of the members of the Class are ascertainabl
16   records maintained by Ticketmaster or by third parties.
17             28.       Plaintiffs claims are typical of the claims of the Class bee se Plaintiff was
18   subjected to the unlawful practices alleged herein common to the Class.                  icketmaster's
                                                      '
19   common course of conduct has caused Plaintiff and the Class to sustain t e same or
20   substantially similar injuries and damages caused by the same practices o Ticketmaster, and
21   Plaintiffs claims are, therefore, representative of the claims of Plaintiff lass.
22             29.       Plaintiff has no conflict of interest with any other members of Class, and Plaintif
23   will vigorously prosecute this case on behalf of Class.
24             30.       Counsel who represent Plaintiff are competent and experie ced in litigating
25   complex actions. Plaintiff and her counsel will fairly and adequately rep sent and protect the
26   interests of the members of the Class.
27   I I I
28 / / /

     First Amended Class Action Complaint
     Ameri, et al. v. Ticketmaster LLC, et al.                          Case No. RG18922688
     Page6
           Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 10 of 19



 1   VI.       CAUSES OF ACTION
 2                                               FIRST CAUSE OF ACTION
                                          Per Se Violation of the Cartwright Act
 3                                  (California Business & Professions Code§ 16720)

 4             31.       Plaintiff incorporates by reference all preceding paragraph as though fully set
 5   forth herein.
 6             32.       As alleged herein, Ticketmaster by and through its officer I' directors, employees,
 7   agents, or representatives, entered into and engaged in an unlawful contrtt, combination, and
 8   conspiracy in restraint of trade and commerce and to affect the price of a icles in trade, and
 9   acted in a combination of capital, skills, and/or acts to increase the price f merchandise, in
10   violation of the Cartwright Act, California Business and Professions Co e § 16 720.
11             33.       Plaintiff and the members of the Class are proper entities t bring a case
12   concerning this conduct.
13             34.       Ticketmaster's activities as alleged herein are per se violat' ns of the Cartwright
14   Act, California Business and Professions Code§ 16720.
15             35.       Plaintiff and the Class have suffered antitrust injury and ha e been injured in
16   their business and property as a result of Ticketmaster's unlawful acts as erein alleged.
17             36.       Plaintiff seeks damages according to proof, which damages shall be
18   automatically trebled pursuant to the Cartwright Act, California Business and Professions Cod
19   § I6750(a).
20             37.       Further, Plaintiff seeks an injunction against further wrong l acts of
21   Ticketmaster pursuant to the Cartwright Act, California Business and Pro essions Code §
22   16750(a).
23             38.       Plaintiff is automatically entitled to reasonable attorney's fi es pursuant to the
24   Cartwright Act, California Business and Professions Code§ 16750(a).
25             39.       Plaintiff is automatically entitled to costs of suit pursuant to the Cartwright Act,
26   California Business and Professions Code§ 16750(a).
27   I I I
28   / / /

     First Amended Class Action Complaint
     Ameri, et al. v. Ticketmaster LLC, et al.                       Case No. RG18922688
     Page 7
          Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 11 of 19



 1                                         SECOND CAUSE OF ACTION
                                                                         ••
                             Violation of the Cartwright Act Under the Rule of ·eason
 2                               (California Business & Professions Code § 1672 )
 3             40.       Plaintiff incorporates by reference all preceding paragraph as though fully set
 4   forth herein.
 5             41.       As alleged herein, Ticketmaster by and through its officer , directors, employees,
 6 agents, or representatives, entered into and eng;aged in an unlawful cont ct, combination, and
 7   conspiracy in restraint of trade and commerce and to affect the price of rticles in trade, and
 8 acted in a combination of capital, skills, and/or acts to increase the price of merchandise, in
 9 violation of the Cartwright Act, California Business and Professions Co e § 16720.
10             42.       Plaintiff and the members of the Class are proper entities t
11   concerning this conduct.
12             43.       Ticketmaster's conduct as alleged herein unreasonably res ains trade and
13   inflates prices in one or more of the relevant markets in violation of the
14 California Business and Professions Code§ 16720.
15             44.       Plaintiff and the Class have suffered antitrust injury as a re ult ofTicketmaster's
16 unlawful acts as herein alleged.
17             45.       Plaintiff seeks damages according to proof, which damage shall be
18   automatically trebled pursuant to the Cartwright Act, California Busines and Professions Cod
19   § 16750(a).
20             46.       Further, Plaintiff seeks an injunction against further wrong 1acts of
21   Ticketmaster pursuant to the Cartwright Act, California Business and Pr fessions Code §
22   16750(a).
23             47.       Plaintiff is automatically entitled to reasonable attorney's fies pursuant to the
24   Cartwright Act, California Business and Professions Code§ 16750(a).
25             48.       Plaintiff is automatically entitled to costs of suit pursuant t the Cartwright Act,
26   California Business and Professions Code§ 16750(a).
27   / / /
28   / / /

     First Amended Class Action Complaint
     Ameri, et al. v. Ticketmaster LLC, et al.                      Case No. RG1892268
     Page8
 1                                             THIRD CAUSE OF ACTION
                                                                         •
          Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 12 of 19




                                        Violation of the California Penal Code § 496
 2
               49.       Plaintiff incorporates by reference all preceding paragraph as though fully set
 3
     forth herein.
 4
               50.       Penal Code § 484 defines the crime of theft, and, as is rele ant here, prohibits
 5
     knowingly and designedly taking the money or property of another by f. lse or fraudulent
 6
     representations or pretenses.
 7
               51.                                                                       '
                         A violation of Penal Code§ 484 is established by evidenc that a person made a
 8
     false pretense or representation with the intent to defraud the owner ofh s property, and that
 9
     the owner was thus deprived of his property.
10
               52.       Penal Code§ 496(a) prohibits the concealing and selling o property known to
11
     have been obtained in any manner constituting theft.
12
               53.       Ticketmaster's Terms of Use and Purchase Policy each pr hibit ticket purchasers
13
     from purchasing more than a limited number of tickets per event. This 1mit is known as the
14
     "ticket limit."
15
               54.       Ticketmaster's Terms of Use also prohibit users from imp rsonating others, and
16
     submitting content or information that is fraudulent.
17
               55.       Scalpers use manual or automatic means to purchase first- and tickets via
18
     Ticketmaster in excess of the ticket limit, including by providing false i formation that
19
     includes the purchaser's name, email address, contact information, IP a dress, and other
20
     information.
21
               56.       By purchasing first-hand tickets in excess of the ticket lim t and using falsified
22
     information, scalpers knowingly and designedly take the property of the original ticket seller
23
     by false or fraudulent representations or pretenses, in violation of Penal ode§ 484.
24
               57.       Scalpers then sell those same tickets second-hand to cons mers using
25
     Ticketmaster's fan-to-fan ticket marketplace, at prices normally far in e cess of the price paid
26
     for the original ticket.
27
               58.       When scalpers submit tickets for sale on Ticketmaster's f: -to-fan ticket
28

     First Amended Class Action Complaint
     Ameri, et al. v. Ticketmaster LLC, et al.                       Case No. RG189226 8
     Page9
         Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 13 of 19



 1 marketplace, Ticketmaster acts as agent of the scalpers, and assumes do inion and control
 2   over the tickets while they remain offered for sale.
 3             59.      l)cketmaster knows or had reason to know that scalpers r sell tickets purchased
 4   in excess of the ticket limit and by using falsified information.
 5             60.      Alternatively, Ticketmaster's principal business, or one of its principal
 6 businesses, is dealing in event tickets, which are personal property. Sim larly, in facilitating
 7   the resale of second-hand tickets, Ticketmaster acts as the agent of scalp rs, who are persons
 8 whose principal business is dealing in personal property. Pursuant to Pe al Code§ 496-496(b),
 9 Ticketmaster is accordingly subject to a duty to make reasonable inqui              into whether property
10   listed for sale in its marketplace is stolen.
11            61.       Ticketmaster fails to make a reasonable inquiry into wheth r property listed for
12   sale in its marketplace is stolen, and is accordingly presumed to have kn wledge that the
13   tickets sold by scalpers in its marketplace are stolen.
14            62.       Regardless of how Ticketmaster's knowledge is establishe , by knowingly aidin
15   scalpers in reselling tickets that the scalpers purchased in excess of the ti ket limit and using
16   falsified information, Ticketmaster receives stolen property in violation f Penal Code
17   § 496(a).
18            63.       Ticketmaster's violations of Penal Code§ 496, as alleged hove, are a substantial
19   factor in causing injury to Plaintiff and the other members of the Class.
20            64.       As a result of Ticketmaster' s violations of Penal Code § 49 , Plaintiff and the
21   other members of the Class have suffered harm that includes but is not Ii ited to the increased
22   price paid for event tickets, the loss of such additional amounts of mone each would have
23   received had he or she not been the victim of those violations, and the lo t use-value of the
24   money so deprived.
25            65.       For those harms occurring within the Class Period, Plaintif and the other
26   members of the Class seek compensatory damages at three times the am unt of the actual
27   damages, prejudgment interest, reasonable attorneys' fees, and costs of s it, all pursuant to
28   Penal Code §496 (c), and in an amount according to proof at trial.

     First Amended Class Action Complaint
     Ameri, et al. v. Ticketmaster UC, et al.                     Case No. RG1892268
     Page 10
          Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 14 of 19



 1                              FOURTH CAUSE OF ACTION
                        RESTITUTION - UNFAIR BUSINESS PRACTIQ:ES
 2               (CALIFORNIA BUSINESS & PROFESSIONS CODE§ 17200, ET. SEQ.)
 3             66.       Plaintiff incorporates by reference all preceding paragraph as though fully set
 4   forth herein.
 5             67.       Each violation oflaw by Tickctmaster as alleged herein co stitutcs a separate
 6   and distinct unfair and unlawful practice in violation of California Busin ss & Professions
 7 Code§ 17200, et seq.
 8             68.       As a direct and proximate result of Ticketmaster's conduct as alleged herein,
 9 Plaintiff and the Class have been injured in fact and have lost money an property, and
10   Ticketmaster has been enriched by the retention of funds for reimburse -nt that are the
11   property of Plaintiff and the Class.
12             69.       Plaintiff and the Class are entitled to restitution of all amo ts which
13   Ticketmaster was obligated to provide to Plaintiff and the Class or which Ticketmaster
14   unlawfully and unfairly obtained from Plaintiff and the Class. The total f these amounts can
15   be proved with common evidence.
16             70.       Plaintiff is additionally entitled to recovery of interest, cost , and attorney's fees
17   as provided by California law.
18                                         FIFTH CAUSE OF ACTION
                                                     Injunction
19                            (California Business & Professions Code§ 17200, et eq.)
20             71.       Plaintiff incorporates by reference all preceding paragraphs as though fully set
21   forth herein.
22             72.       Each violation of California law by Ticketmaster as alleged herein constitutes a
23   separate and distinct unlawful and unfair practice in violation of Califomi Business &
24   Professions Code§ 17200, et seq.
25             73.       Plaintiff and the Class have been harmed by Ticketmaster' s nlawful and unfair
26   practices as alleged herein.
27             74.       Ticketmaster continues to engage in the unlawful and unfai practices alleged
28   herein through the present day.

     First Amended Class Action Complaint
     Ameri, et al. v. Ticketmaster LLC, et al.                       Case No. RG18922688
     Page 11
 1             75.
                                     •
          Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 15 of 19



                         Unless enjoined by this Court, Ticketmaster will continue o engage in the
 2   unlawful and unfair practices alleged herein.
 3             76.       Plaintiff is entitled to, and therefore requests, an injunctio of this Court
 4   requiring that Ticketmaster permanently cease and desist from engaging ·n the unlawful and
 5   unfair practices alleged herein, and, further, that this Court make such or ers as arc necessary
 6   to monitor Ticketmaster's compliance with said injunction.
 7             77.       Plaintiff is entitled to costs and attorney's fees for pursuing the injunction
 8   requested herein.
 9   VII. PRAYER FOR RELIEF
10             Wherefore, Plaintiff, on behalf of herself and the Class, pray for r lief as follows:
11             1.        That the Court certify this action as a class action on behalf of the Class pursuant
12   to California Code of Civil Procedure § 3 82;
13             2.        That the Court designate Plaintiff as representative of the Cass;
14             3.        That the Court appoint the law firm Aiman-Smith & Marcy as Class counsel;
15             4.        That the Court adjudge and decree that Ticketmaster' s acts s herein alleged
16   violate the Cartwright Act, California Business & Professions Code §167 0, et seq.;
17             5.        That Ticketmaster be ordered to pay all amounts owed to th Class arising out of
18   the actions complained of herein, including penalties, interest, and costs;
19             6.        That Ticketmaster, at its own expense, be ordered to provid full and adequate
20   notice as required in class actions to all members of the Class;
21             7.        That this action and the Class be further designated, respecti ely, as a
22   representative action and a representative class under California Business             Professions Code
23   § 17200, et seq.;
24             8.        That Ticketmaster be ordered to make full restitution of all a ounts received
25   and/or retained and/or not paid to Plaintiff and the Class by Ticketmaster p suant to Califomi
26   Business and Professions Code§ 17200, et seq.;
27             9.        That in addition to any constitutionally sufficient notice that ·s or might
28   otherwise be required in a class action under California law, that Ticketma ter be ordered to

     First Amended Class Action Complaint
     Ameri, et al. v. Ticketmaster LLC, et al.                       Case No. RG 18922688
     Page 12
'   .                                       •
                 Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 16 of 19
                                                                                 e
         1 pay for all necessary efforts to actually locate members of the represent tive class under
         2   Business and Professions Code § 17200, et seq.;
         3          . 10.        Th~t this Court. determine, and. provide its d~claratory j.ud,~ent, that the
         4   practices comp lamed of herem wete done willfully, knowmgly, and mtee10nally;
         5             11.       That this Court issue a temporary injunction, on terms the Court may deem
         6   appropriate and necessary, prohibiting Ticketmaster from engaging int le practices complained
         7   of herein pending trial of this action, and requiring Ticketmaster to mak appropriate reports to
         8 the Court or its appointed agent or expert regarding its compliance with aid injunction, and
         9   requiring Ticketmaster to pay all costs associated with said monitoring s id injunction;
        10             12.       That this Court issue a permanent injunction, on terms the ourt may deem
        11   appropriate and necessary, prohibiting Ticketmaster from engaging in th practices complained
        12   of herein, requiring Ticketmaster to make appropriate reports to the Cou or its appointed
        13   agent or expert regarding its compliance with said injunction, and requir ng Ticketmaster to
        14   pay all costs associated with monitoring said injunction;
        15             13.       For attorney's foes as provided by statutory and common I w;
        16             14.       For costs of suit incurred; and
        17             15.       For such other legal and equitable relief as the Court may eem just and proper.
        18

        19
             Dated: April 11, 2019
    20
    21

        22                                                    Brent A. Robinson
                                                              Attorneys for Plaintiffs
    23
    24
    25
    26

    27

    28

             First Amended Class Action Complaint
             Ameri, et al. v. Ticketmaster LLC, et al.                      Case No. RG18922688
             Page 13
                   Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 17 of 19

,   r
                                                                                               e
                                                           DEMAND FOR JURY TRIAL
         2               Plaintiff, on behalf of herself and the Class, hereby demands a ju y on all causes of
         ,.,
         j
               action and claims with respect to which Plaintiff and the Class have a ri~ht to a jury trial.
         4

         5                                                       A_IM_AN_~ SMITH.A..~_M_A R_CY
               Dated: April 11, 2019                             A Ft0FE!:510NAL CORi>OllAllO/>.   ~~~
         6
         7
         8
                                                                 Brent A. Robinson
         9                                                       Attorneys for Plaintiffs
        10
        11

        12

        13
        14

        15

        16
        17
        18

        19

        20

        21

        22

        23
        24
        25
        26
        27
        28

               First Amended Class Action Complaint
               Ameri, et al. v. Ticketmaster LLC, et al.                                Case No. RG18922688
               Page 14
Apr.15.2019 4:00PM                                                                       No. 0247   P. 2
          Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 18 of 19



                                                                               FILED BY FAX
   1
       ~J.~.~N~L~,~.~},;,.~~M AR CY                                     ALAMEDA COUNTY
   2                                                                          . April 15, 2019
       Randall B. Aiman-Smith #124599                                                                        '
   3   Reed W.L. Marcy #191531                                                     CLERK OF                  !
                                                                            THE SUPERIOR CO                RT!
       Hallie Von Rock #233152                                              By IVlilagr-os Cortez, D       puty
   4   Carey A, James #269270                                                                                '
       Brent A Robinson #289373                                             CASE NUMBER:
   5   7677 Oaktort St. Suite 1150                                            RG18922688
       Oaklaud, A 9462 J
   6   T 510.817.2711
       F 510.562.6830
   7   ras(iilasmla:i:yy:ers. com
       rwlm@asmla:i:yy:ers.com
   8   hvrr, asmlawvers.com
       ca11 ~ asmlawvers.com
   9   bar ~ asmlawvers.com
  10
       Attorneys for Plaintiffs
  11
  12
                                      IN TI:lE SUPERIOR COURT OF CALIFORNIA
  13
                                          IN AND FOR THE COUNTY OF ALAMEDA
  14
  15
     MAHMOUD AMERl, individually and ~ Case No. RG 18922688
                                                   '
  16 on behalf of all others similarly situated,
                    Plaintiff,                   )
                                                     1
                                                    Assigned for All Purposes to:
  17                                                Hon. Brad Seligman
                                                    Depattment 23
  18        v.

  19 TICKETMASTERLLC,
     10, inclusive,
                                and DOES 1-
                                                    PROOF OF SERVICE
  20                Defendants.
  21
  22
  23
                                                         Complaint Filed:     Sept. 28, 2018
  24                                                     Trial Date:          Not Yet Set
  25
  26
  27
  28


       Proof of Setvice
       Amel'i v. Ticketmas/er UC, et al                            Case No. RG18922688
Apr.15.2019 4:00PM                                                                         No. 0247   P. 3
         Case 4:19-cv-02642-DMR Document 1-1 Filed 05/15/19 Page 19 of 19



   1                                           PROOF OF SERVICE
   2        I, the undersigned, hereby declare: I am employed in the County of Alameda,
     California; I am over eighteen years of age and not a party to the within action, I am either
   3
     admitted to practice before this Court or employed in the office of an attorney admitted to
   4 practice in.this Comt My business address is 7677 Oakport, Suite 1150, Oakland, California
     94621.                                            .
   5
   6             On this date, I certify that the foregoing:

   7
                                             AMENDED SUMMONS
                                  :FIRST AMENDED CLASS ACTION COMPLAINT
   8
       by placing a true copy thereof, enclosed in a sealed envelope, addressed as follows:
   9                                                      Attorneys for Defendant Tioketruaster
       Daniel M. Wall, Esq.
  10   Timothy L. O'Mara, Esq.                            LLC
       Christopher B, Campbell, Esq.
  11   Latham & Watkins, LLP
  12   505 Montgomery Street, Suite 2000
       San Francisco, California 94111-653 8
  13   415/391-0600
       415/395-8095 fax
  14   Dan.wall@lw.com
  15   Tim.o'mara@,lw.com
       Christopher.compbell@lw.com
  16
       -··-------------~------------~
  17
       ]L        fBy Mail] I caused such envelope, with postage fully prepaid, to be placed in the
  18             United States mail at Oaldand, California.

  19             [By E-Mail] I caused such document to be electronically transmitted via e-mail. the
                 addressee(s) listed above,                                                    1

  20
                 [By Overnight Delivery, UPS Next Day Air, C.C,P. § 1013(c)] UPS is a provider of
  21             overnight delivery services, I placed the above described document( s) in an envelope or
                 package designated for use by UPS aud delivered said desie;nated envelope to an
  22             authorized Office or drop box of UPS at Oaldand, California, with delivery fees for
                 overnight delivery fully prepaid, and addressed to the addressee(s) above.
  23
                 [By Personal Service] I caused such envelope to be delivered by hand to the above
  24             address,                                              ·
  25
                 I declare under penalty of perjury under the laws of the State of California that the
  26
       foregoing is true and correct
  27
       Dated: April 15, 2019
  28                                                           Nonna Dale

       l'roof of Service
       Amer/ v, Tli:ketmnster LLC., et a/                           Ca.;e No. RG18922688
       l'R20 i             .
